Cleeke, J.
—The law of 1854 does not apply to a case where the party would not be permitted to testify at the trial: it applies only where he would dspri/oileged for his own protection, and at his own option.
The law prohibits a wife or husband from testifying for or against each other on grounds of public policy, and not for the purpose of protecting either from any personal consequences arising from the facts which the evidences if given in the particular case may disclose. The answer must be verified.
Motion granted, with $5 costs.